Citation Nr: 1422246	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-30 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a left shoulder disorder.

2.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to a rating higher than 10 percent for chronic sprain of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The RO characterized the claim for service connection for a low back disorder as a new and material evidence issue.  However, the RO originally denied this claim in an April 2009 rating decision.  The Veteran submitted new and material evidence within one year, and the RO readjudicated the claim in September 2009.  The Veteran again submitted new and material evidence within one year of the September 2009 decision, and the RO readjudicated the claim in January 2010.  Lastly, the Veteran submitted new and material evidence within one year of the January 2010 rating decision, and the RO readjudicated the claim in September 2011.  He perfected an appeal of the September 2011 rating decision.  As the Veteran submitted new and material evidence within one year of the April 2009, September 2009, and January 2010 rating decisions, those decisions did not become final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).   He has continuously prosecuted his claim for service connection for a low back disorder since he submitted his original claim in December 2008.  Thus, the Board has recharacterized the issue on appeal.

In January 2014, the Veteran presented testimony to the undersigned Veterans Law Judge (VLJ) during a personal hearing held via videoconferencing equipment.

These matters require further development and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran has testified that he injured his back and shoulders in a fall sustained when a ship collided with his, knocking him off a ladder.  He has also asserted that he injured his wrist during this incident, but the collision was in February 1970, and his service treatment records (STRs) document a wrist injury during the first week of December 1970.  His STRs do not contain any records from February 1970.  During his personal hearing, the VLJ suggested the possible existence of an incident report, which his representative indicated may document an injury.  As his STRs do not document an injury at the time of the collision, there should be a search for this relevant service department record prior to determining whether new and material evidence has been received in regard to the claims for service connection for shoulder disorders.  38 C.F.R. § 3.156(c).

In regards to his right wrist disability, the December 2010 VA examination notes that a nerve conduction study and an EMG were ordered, but the results of these tests are not contained in the record.  They must be obtained.  The Veteran has recently complained of numbness and a weak grip.  He has been diagnosed with carpal tunnel syndrome (CTS).  In March 2010, a VA treatment provider did not think CTS was caused by his service-connected disability.  It is not clear whether these symptoms of pain and weakness are attributable to his service-connected disability.  Therefore, an updated examination is warranted.

At the close of his January 2014 hearing, the record was held open for an additional 60 days to give the Veteran time to obtain additional records from employment physicals and private physicians.  To date, nothing has been received.  On remand, he should be given an additional opportunity to have those records obtained.

Finally, a VA examinations for the back and shoulder claims should be scheduled, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment he has received for his shoulders, low back, and right wrist disabilities.  At the same time, ask him for authorization to obtain any medical records from his employer and to identify the hospital where he had an employment physical for the plant in Rock Hill, South Carolina.  Make arrangements to obtain all identified records not already associated with the claims file.

2.  Ensure the file contains the results of the EMG and nerve conduction studies referenced in the December 2010 VA examination report.  

3.  Make arrangements to obtain the Veteran's VA treatment records, dated since October 2012.
 
4.  Make additional efforts to locate records that might show the Veteran fell when the USS Monticello collided with the USS Kawishiwi in February 1970, including incident reports from the time of the incident.  

5.  Make a request for the Veteran's complete service treatment records, to include any clinical records, and also obtain a complete copy of his personnel records.

6.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the severity of his right wrist disability. The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms. 

The examiner should report the range of motion of the right wrist, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is objective evidence of ankylosis of the right wrist and if so, the degree of such ankylosis should be discussed.

The Veteran has complained of numbness and decreased grip strength, and he wears a brace.  He has also been diagnosed with carpal tunnel syndrome.  The examiner should determine whether the Veteran has any neurological disability/residuals associated with his service-connected right wrist disability.  If so, the specific nerve(s) affected should be specified, together with the degree of paralysis caused.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Schedule the Veteran for an appropriate VA examination of his shoulders and lumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

After reviewing the claims file and examining the Veteran, the examiner must address the following questions:

(i) Is it at least as likely as not (50 percent or greater probability) that any current right or left shoulder disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include a fall sustained when a ship collided with the Veteran's ship, knocking him off a ladder?

(ii) Is it at least as likely as not (50 percent or greater probability) that any current low back shoulder disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include a fall sustained when a ship collided with the Veteran's ship, knocking him off a ladder?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Next, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiners for corrective action.  

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

